EXHIBIT 10.1 Term Sheet Summary PetVivo /Technologies Scan Corp. February 10, 2014 This binding Term Sheet (“Term Sheet”) sets forth a summary of certain proposed terms for a merger of Petvivo, Inc. into the public entity, Technologies Scan Corp (TENP.QB). Following the execution and delivery of this Term Sheet by all parties, the parties intend to negotiate in good faith and enter into a formal merger agreement executed by the Parties on or before February 14, 2014. The merger is to be based in part on the terms set forth herein. Item Description 1.Overview 1.1.Participants PetVivo, Inc. (“PetVivo”) and Technologies Scan Corp (“Tech”). 1.2.Business Agree upon and enter into a formal agreement to merge the private entity, PetVivo, Inc., into the public entity, Technologies Scan Corp. 2.Merger Terms 2.1.Scope of Merger Tech will grant the right to PetVivo to merge its privately owned entity, which is incorporated in the state of Minnesota, into Tech’s public company, which is incorporated in the state of Nevada. 2.2.Stock Exchange All stock in both entities will be exchanged relinquished by the shareholders of each entity and exchanged for stock in the remaining public entity. In exchange for PetVivo’s issued stock in their privately owned entity, the remaining public entity will issue an amount of stock equal to Ninety-Four percent (94%) of the total issued stock at the time of merger. Furthermore, in exchange for Tech’s issued stock in their publicly owned entity, the remaining public entity will issue an amount of stock equal to Six percent (6%) of the total issued stock at the time of merger. 2.3.Existing Tech Debt Prior to completion of the closing of the Merger between Tech and PetVivo, Tech shall satisfy all remaining debts, within 60 days after closing. - 1 - Item
